Citation Nr: 1041019	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-25 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of use 
of a creative organ.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to August 
1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The Veteran requested a hearing before the Board in her 
Substantive Appeal, but she subsequently withdrew her hearing 
request due to cited medical reasons.

In January 2008 the Board issued a decision denying the claim.  
The Veteran thereupon appealed the Board's action to the United 
States Court of Appeals for Veterans Claims (Court), which issued 
an Order in September 2008 that vacated the Board's decision and 
remanded the case to the Board for further action.

In October 2009 the Board remanded the case to the originating 
agency for actions in compliance with the Court's Order.  The 
case has now been returned to the Board for further appellate 
action. 

On review of the record, the Board notes that an April 
2009 letter by a VA neurologist establishes a possibility 
that the disorders of endometrial hyperplasia, diabetes 
and sleep apnea are secondary to prednisone therapy 
administered for the service-connected sarcoidosis.  These 
issues have not yet been adjudicated by the RO and are 
accordingly referred to the RO for appropriate action.
 
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  

FINDING OF FACT

The Veteran has not lost the use of a creative organ as the 
result of service-connected disability.

CONCLUSION OF LAW

The criteria for SMC based on the loss of use of a creative organ 
are not met. 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 
3.350(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking SMC for the loss of use of a creative 
organ.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulation 
and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim. 

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the veteran 
provide any evidence in the claimant's possession that pertains 
to the claim.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the effective-date element of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Joint Motion, as incorporated by the Court's Order, asserted 
the Veteran had not been provided adequate notice under the VCAA.  
Thereafter, in compliance with the Board's remand, the 
originating agency sent the Veteran a letter in January 2010 that 
informed her of the evidence required to establish entitlement to 
SMC, the respective duties of VA and the claimant in obtaining 
such evidence, and appropriate information concerning the 
effective-date element of the claim.  The Veteran had ample 
opportunity to respond before the RO readjudicated the claim in 
August 2010.

Although the Veteran was not provided complete notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication in the record or reason to believe that 
the ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

The Joint Motion expressed no other issues regarding duties the 
duties to notify and assist.  The Board is confident that if any 
additional VCAA defects existed in its previous decision, such 
defects would have been brought to the Court's attention in the 
interest of judicial economy.

The Board also finds the Veteran has been afforded appropriate 
assistance in regard to her claim.  She has been afforded 
appropriate VA examinations, and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor her representative has identified any 
outstanding evidence, to include medical records, which could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board 
will address the merits of the claim.

Analysis

SMC is payable at a specified rate if the veteran, as the result 
of service- connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a).

Service connection is currently in effect for systemic 
sarcoidosis, depression, a right calcaneus fracture, osteopenia 
of the right and left femoral neck and lumbar spine, Cushing's 
syndrome, and cervical dysplasia.

In this case, the Veteran does not contend that her ovaries or 
any creative organ are absent.  Rather, she contends that she 
experiences such pain during intercourse as to render the act 
impractical if not impossible (see Statements in Support of Claim 
dated in September 2002, December 2002 and September 2004).  She 
asserts she was told in 1986 that she would not be able to bear 
children due to her disability (see Statement in Support of Claim 
in December 2002).  Alternatively, she states her service-
connected cervical dysplasia renders her cervix unable to support 
a child due to her numerous medications, which would endanger 
development of a child; she noted she was 47 years old at the 
time and conception was no longer possible due to her medical 
dependencies (see Statement in Support of Claim dated in April 
2004).    

A medical opinion was obtained by the RO in July 2005 to address 
whether there is a relationship between the service- connected 
cervical dysplasia and the symptomatology that the Veteran 
asserts renders her unable to engage in sexual intercourse.  
After reviewing the medical evidence of record, a VA gynecologist 
found it was not at least as likely as not that the Veteran's 
loss of the ability to have intercourse was service-related; 
instead, the physician stated that the pain reported by the 
Veteran was associated with fibroids or endometriosis.  Further, 
the reviewer pointed out that although it may be very 
uncomfortable and a large inconvenience to have pain with 
intercourse, the Veteran could still use her uterus and ovaries, 
and could obtain in-vitro fertilization (IVF) or intrauterine 
insemination (IUI) if she would like to reproduce; thus, the 
reviewer's opinion shows the Veteran does not actually have loss 
of functional use of her creative organs.

As noted by the reviewer above, fibroids and endometriosis are 
not service-connected conditions, and in fact service connection 
was specifically denied for endometriosis and fibroids with 
squamous cell mucosa in August 2004. 

Further in regard to the Veteran's contention that her service-
connected cervical dysplasia is the cause of her pain during 
intercourse, the Board developed evidence relating to 
symptomology of cervical dysplasia in adjudicating a claim for 
compensable evaluation for the disability (eventually denied by 
the Board's decision in May 2005).  Evidence obtained and 
reviewed in the course of that claim included the report of a VA 
examination in June 2002 in which the examiner, a Certified 
Practical Nurse Practitioner (CRNP), attributed the Veteran's 
pain and discomfort in the pelvic area to a vaginal stricture or 
possibly to decreased estrogenization; the examiner noted that 
there are really no symptoms for cervical dysplasia.  Thereafter, 
on remand from the Board, a VA gynecologist provided an opinion 
in July 2003 that cervical dysplasia is usually asymptomatic.  
Finally, the Board notes that during the Veteran's most recent 
gynecological examination, performed in February 2010 at Walter 
Reed Army Medical Center (WRAMC), the examiner noted the cervix 
had no discharge or lesions and did not demonstrate pain elicited 
by motion.  

The Board acknowledges that the CRNP who performed the June 2002 
examination submitted an addendum opinion in July 2002 stating 
that the Veteran's discomfort, "may be due to her sarcoidosis 
and/or scar tissue formed in the vagina subsequent to several 
surgeries."  The Board simply notes that an opinion phrased in 
terms such as "may be" is inconclusive at best and naturally 
includes the corollary that the two may not be related.  As the 
Court has held, medical evidence which merely indicates that the 
particular disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the presence 
of said disorder or the relationship thereto.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Further, the speculative 
opinion by the CRNP is refuted by the more specific and 
authoritative opinions of the VA examiners and reviewers cited 
above.

The Board also acknowledges that an October 1999 pelvic 
examination resulted in a diagnosis of pelvic pain with 
gynecological examinations, as well as decreased chance of future 
fertility.  However, while cervical dysplasia was the primary 
diagnosis, the examiner did not specifically relate the other 
diagnoses to the cervical dysplasia.

In regard to the Veteran's assertion that she is unable to 
consider conceiving or bearing a child due to her medications, 
there is no indication whatsoever in the record that she has ever 
been so advised by a competent medical practitioner, and in fact 
the recommendation by a VA gynecologist that she consider IVF or 
IUI serves as evidence that this is not the case.  The Veteran 
has asserted she was advised in 1986 by an unidentified source, 
presumably a medical provider, that she should not bear further 
children, but hearsay medical evidence does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a 
physician said, and the layman's account of what he purportedly 
said, filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence."  Robinette, 8 Vet. App. at 77 (1995)).

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has 
considered the lay evidence offered by the Veteran in the form of 
her correspondence to VA.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, the 
Veteran is certainly competent to report that intercourse or 
manipulation during medical examination is painful.  

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 
(1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Instead, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  The competent and most 
probative medical evidence in this case shows the Veteran's pain 
is not due to her service-connected cervical dysplasia, but 
rather to nonservice-connected fibroids and endometrioses.

In sum, the Board finds the Veteran is not shown to have lost the 
use of a creative organ as the result of service-connected 
disability.  Accordingly, the claim must be denied. 

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
However, when as in this case the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to SMC for loss of use of a creative organ is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


